150 U.S. 70 (1893)
MAGONE
v.
HELLER.
No. 47.
Supreme Court of United States.
Argued October 19, 20, 1893.
Decided October 30, 1893.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*72 Mr. Assistant Attorney General Whitney for plaintiff in error.
*73 Mr. Edwin B. Smith for defendants in error.
MR. JUSTICE GRAY, after stating the facts, delivered the opinion of the court.
The tariff act of 1883, in "Schedule A.  Chemical Products," imposes duties on various compounds of "Potash," including "Nitrate of, or saltpetre, crude, one cent per pound. Nitrate of, or refined saltpetre, one and one-half cents per pound. Sulphate of, twenty per centum ad valorem." "Bichromate of potash, three cents per pound." 22 Stat. 493.
Among the articles exempt from duty by the free list of the same act are the following: "Bone dust and bone ash for manufacture of phosphate and fertilizers. Carbon, animal, fit for fertilizing only. Guano, manures, and all substances expressly used for manure." 22 Stat. 515.
Congress, for the promotion of agriculture, evidently intended that if a substance, which might be described by the name of an article subject to duty under Schedule A, was within the description, in the free list, of use for fertilizing the ground, it should be exempt from duty.
This is manifest from the clause in the free list, immediately preceding that now in question, "Carbon, animal, fit for fertilizing only," as well as from the clause further on in the same list, "Phosphates, crude or native, for fertilizing purposes." 22 Stat. 517. Animal carbon and crude or native phosphates are both chemical products; yet if the carbon is "fit for fertilizing only," or the phosphate is "for fertilizing purposes," it is clearly intended to come in free, notwithstanding Schedule A imposes a duty on "all chemical compounds and salts, by whatever name known, and not specially enumerated or provided for in this act, twenty-five per centum ad valorem." 22 Stat. 494; Mason v. Robertson, 139 U.S. 624.
So, by force of the very clause in question, "all substances expressly used for manure," must be exempt from duty, even if they are chemical products, and are scientifically classed as *74 one kind of an article the name of which appears in Schedule A, or are spoken of in commerce by that name. The agricultural use must prevail over the scientific or commercial nomenclature.
The real question, therefore, is what is the true meaning, in this clause, of the words "expressly used for manure?"
While the adverb "expressly," in its primary meaning, denotes precision of statement, as opposed to ambiguity, implication, or inference, and is equivalent to "in an express manner," or "in direct terms," it is also commonly used to designate purpose, and as equivalent to "especially," or "particularly," or "for a distinct purpose or object."
In Webster's Dictionary, for instance, the definition of "expressly" is: "In an express manner; in direct terms; with distinct purpose; particularly; as, a book written expressly for the young." And the further illustration is added from Shakespeare: "I am sent expressly to your lordship."
The phrase "substances expressly used for manure," was in the enumeration of articles specified as exempt from duty in earlier tariff acts, and may have been retained in the act of 1883 for that reason. See Acts of March 3, 1857, c. 98, § 3, 11 Stat. 194; March 2, 1861, c. 68, § 23, 12 Stat. 196; Rev. Stat. § 2505.
The qualifying words are not "expressly intended for use as manure," or "expressly imported for use as manure," or "in fact to be used as manure," and cannot therefore be tested by the intention of the importer, or by the use to which the goods are afterwards actually put. But the words are "expressly used for manure," and the question whether the imported articles come within the description is to be determined at the time of importation.
"Manures" having been already specified in the same clause, the words in question cannot be limited to substances used as manure in the very condition in which they are imported; but must, according to a natural meaning of the word "for," include not only all substances expressly used *75 as manure, but also substances expressly used, either by themselves or in combination with other materials, in making manure.
The result of these considerations is that, in this act, the phrase "expressly used for manure" is equivalent to "used expressly," or "particularly," or "especially" for manure; and denotes those substances, the only common use of which, either by themselves, or in combination with other materials, is for the purpose of fertilizing the soil.
If the only common use of a substance is to be made into manure, or to be itself spread upon the land as manure, the fact that occasionally, or by way of experiment, it is used for a different purpose, will not take it out of the exemption. But if it is commonly, practically and profitably used for a different purpose, it cannot be considered as "expressly used for manure," even if in the majority of instances it is so used. To hold otherwise would be to extend to other industries an exemption intended for the benefit of agriculture only.
In the present case, the article imported was, chemically considered, "sulphate of potash," though not quite pure. There was testimony tending to show that it was bought and sold by that name, and as "manure salts," by manufacturers of fertilizers and dealers in fertilizing materials; that it was used expressly for fertilizers and manures; that it was generally used, mixed with other materials, for the manufacture of fertilizers; and that it was sometimes sold to farmers to be used as manure. But there was other testimony to the effect that it was also used in the manufacture of alum, as well as of refined potash, nitrate of potash, and bichromate of potash.
Such being the state of the case, it was a question of fact, to be determined by the jury, upon consideration of all the evidence and of the comparative credibility of the witnesses, whether the article was "expressly used for manure," in the sense above defined.
It follows that the judge rightly refused to direct a verdict for the defendant; but that he erred in denying the defendant's *76 request to submit the case to the jury, and in directing a verdict for the plaintiffs. For this error.
The judgment is reversed, and the case remanded, with directions to set aside the verdict and to order a new trial.
MR. JUSTICE BREWER dissented.
MR. JUSTICE BROWN was not present at the argument, and took no part in the decision.